Case 2:17-cv-10335-GCS-MKM ECF No. 44 filed 04/15/19                    PageID.1793       Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN




  International Outdoor, Inc.,

                                    Plaintiff(s),

  v.                                                    Case No. 2:17−cv−10335−GCS−MKM
                                                        Hon. George Caram Steeh
  Troy, City of,

                                    Defendant(s).




                                    CERTIFICATE OF SERVICE

    I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
 of Service was served upon:

                     United States Court of Appeals for the Sixth Circuit
                     Potter Stewart U.S. Courthouse
                     100 East Fifth Street, Fifth Floor
                     Cincinnati, OH 45202−3988

 and all interested parties, by electronic means or first class U.S. mail, on April 15, 2019.




                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ S Osorio
                                                    Deputy Clerk


 Dated: April 15, 2019
